 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case Fl L E D

WG. 19 2019

 

UNITED STATES DISTRICT COURT

 
      

 

 

 

 

 

 

CLEA S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF CALIFORNIA
DEPUTY
UNITED STATES OF AMERICA JUDGMENT INA CRivaN AT-CASE
Vv. (For Offenses Committed On or After Movembey 1, 1987)
ELSA MARTINEZ-JASSO (1)
Case Number: 3:19-CR-02655-JM
Linda Alexandra McDonald
Defendant’s Attorney
USM Number 85125-298
| _
THE DEFENDANT:
pleaded guilty to count(s) One of the Information
[1 was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visa, Permits, and Other Entry Documents (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

C1) Count(s) is dismissed on the motion of the United States.

 

&] Assessment: $100.00, waived.

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x} No fine L] Forfeiture pursuant to order filed , included herein,

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 16,2019

Date of Imposition of Sentence

: iL ia —
H@&. TEFFRBY T. MILLER
ITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ELSA MARTINEZ-JASSO (1) Judgment ~ Page 2 of 2
CASENUMBER: _—3:19-CR-02655-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to Count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

C1 The defendant must surrender to the United States Marshal for this district:
LI at A.M. on

 

 

C1 as notified by the United States Marshal.
qo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
1 onor before
[] as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02655-JM

 
